                            Case 4:20-cv-05640-YGR Document 680 Filed 05/15/21 Page 1 of 8



             1   Steven L. Holley (appearance pro hac vice)
                 (holleys@sullcrom.com)
             2   Shane M. Palmer (SBN 308033)
                 (palmersh@sullcrom.com)
             3   SULLIVAN & CROMWELL LLP
                 125 Broad Street
             4   New York, New York 10004
                 Telephone:    (212) 558-4000
             5   Facsimile:    (212) 558-3588

             6   Brendan P. Cullen (SBN 194057)
                 (cullenb@sullcrom.com)
             7   SULLIVAN & CROMWELL LLP
                 1870 Embarcadero Road
             8   Palo Alto, California 94303
                 Telephone:     (650) 461-5600
             9   Facsimile:     (650) 461-5700

        10       Attorneys for Non-Party Spotify USA Inc.

        11
                                                 UNITED STATES DISTRICT COURT
        12
                                              NORTHERN DISTRICT OF CALIFORNIA
        13
                                                                     )
        14 EPIC GAMES, INC.,                                         )     Case No. 4:20-cv-05640-YGR-TSH
                                                                     )
        15                                 Plaintiff,                )     DECLARATION OF BENJAMIN KUNG
                                                                     )     PURSUANT TO CIVIL LOCAL RULE
        16             v.                                            )     79-5(e)(1) AND IN RESPONSE TO EPIC’S
                                                                     )     ADMINISTRATIVE MOTION TO SEAL
        17 APPLE INC.                                                )     LIMITED PORTIONS OF THE PARTIES’
                                                                     )     TRIAL EXHIBITS AND ANY
        18                                 Defendant.                )     REFERENCES AT TRIAL TO THE
                                                                     )     INFORMATION SOUGHT TO BE
        19                                                           )     SEALED (DKT. NO. 660)
                                                                     )
        20

        21

        22

        23

        24

        25

        26
        27

        28
  SULLIVAN
     &
CROMWELL LLP

                              DECLARATION OF BENJAMIN KUNG IN RESPONSE TO EPIC’S ADMINISTRATIVE MOTION TO SEAL TRIAL EXHIBITS
                                                                                             CASE NO. 4:20-CV-05640-YGR-TSH
                          Case 4:20-cv-05640-YGR Document 680 Filed 05/15/21 Page 2 of 8



             1                  I, Benjamin Kung, declare as follows:

             2                  1.      I am a Director in the Financial Planning & Analysis (“FP&A”) team at

             3   Spotify USA Inc. (“Spotify”), currently serving as our Head of Strategic Planning and Licensing

             4   Finance. I submit this declaration pursuant to Local Civil Rule 79-5(e) in support of sealing certain

             5   trial exhibits that are the subject of an Administrative Motion to Seal filed by Epic Games, Inc.

             6   (“Epic”) on May 14, 2021 (Dkt. No. 660).

             7                  2.      I have worked at Spotify since March 2016 and have served in various roles

             8   within the FP&A team during that time. My current job responsibilities include overseeing teams

             9   that forecast and manage the economics of our music licensing deals, providing guidance and

        10       visibility to business teams and senior leadership on matters impacting Spotify’s consolidated

        11       margins, and long-range strategic planning for the company. I have personal knowledge of the

        12       facts set forth in this declaration and can testify competently to those facts.

        13                      3.      Spotify is an indirect, wholly-owned subsidiary of Spotify Technology

        14       S.A., a publicly-traded company incorporated in Luxembourg. Founded in Sweden, Spotify

        15       operates the most popular global audio streaming service. Spotify’s streaming service first

        16       launched in Sweden in 2008 and launched in the United States in 2011. Spotify is available in 178

        17       markets, and its platform is used by over 356 million monthly active users.

        18                      4.      The market for audio and music streaming apps and app distribution on

        19       various platforms is highly competitive and includes several of the largest tech companies in the

        20       world, including Apple Inc. (“Apple”). Because Spotify does not directly control a widely-used

        21       channel for distributing its audio streaming app to a large number of users, our business model not

        22       only depends on our ability to acquire content or negotiate licenses with content rights holders on

        23       favorable terms, but also requires us to simultaneously negotiate with distribution partners to keep

        24       distribution fees and commissions as low as possible. To optimize our distribution and user growth

        25       strategies against these variables, Spotify employs significant resources with respect to research

        26       and development, data collection, and analysis about user experience and behavior across various

        27       channels in order to successfully compete in the audio streaming market.

        28
  SULLIVAN
     &
CROMWELL LLP                                                       1
                             DECLARATION OF BENJAMIN KUNG IN RESPONSE TO EPIC’S ADMINISTRATIVE MOTION TO SEAL TRIAL EXHIBITS
                                                                                            CASE NO. 4:20-CV-05640-YGR-TSH
                          Case 4:20-cv-05640-YGR Document 680 Filed 05/15/21 Page 3 of 8



             1                    5.      I understand that two documents that are the subject of Epic’s

             2   Administrative Motion to Seal—Exhibits DX-5549 and DX-5550—were produced by Professor

             3   David Evans in response to a subpoena served on Professor Evans by Apple. I understand that

             4   Exhibit DX-5549 is a report prepared by Professor Evans on behalf of Spotify, titled “Economic

             5   Analysis of Market Definition and Market Power Related to Apple’s Mobile Platform,” and dated

             6   January 25, 2016 (the “Evans Report”). I understand that Exhibit DX-5550 is a PowerPoint

             7   presentation prepared by the Global Economics Group on behalf of Spotify, titled “Impact of

             8   Apple’s Vertical Practices on Spotify’s Subscriber Base and Financial Performance,” and dated

             9   July 28, 2016 (the “Presentation”). I understand that the Evans Report and the Presentation were

        10       originally produced to Apple with redactions to remove references to Spotify or other content that

        11       might identify the documents as being prepared on behalf of Spotify.

        12                        6.      I have reviewed Epic’s Administrative Motion to Seal and copies of

        13       Exhibits DX-5549 (the Evans Report) and DX-5550 (the Presentation) that were provided by Epic.

        14       True and correct copies of DX-5549 and DX-5550 are attached hereto as Exhibits A and B,

        15       respectively, with highlighting to show the specific portions that are sealable. The following chart

        16       lists the portions of these exhibits that should remain under seal for the reasons stated in this

        17       declaration:

        18
                      Document or Portion of Document
                                                                          Evidence Offered in Support of Sealing
        19                 Sought to be Sealed

        20        DX-5549, highlighted portions on pages 4–5            Declaration of Benjamin Kung ¶¶ 7–10, 15
        21        DX-5549, highlighted portions on pages 8–9            Declaration of Benjamin Kung ¶¶ 7–10, 15
        22        DX-5549, highlighted portion on page 10               Declaration of Benjamin Kung ¶¶ 13, 15
        23
                  DX-5549, highlighted portion on page 14               Declaration of Benjamin Kung ¶¶ 12, 15
        24
                  DX-5550, highlighted portions on slide 4              Declaration of Benjamin Kung ¶¶ 12, 15
        25
                  DX-5550, highlighted portions on slide 5              Declaration of Benjamin Kung ¶¶ 12–13, 15
        26
                  DX-5550, first two highlighted portions on            Declaration of Benjamin Kung ¶¶ 13, 15
        27        slide 7
        28
  SULLIVAN
     &
CROMWELL LLP                                                        2
                                DECLARATION OF BENJAMIN KUNG IN RESPONSE TO EPIC’S ADMINISTRATIVE MOTION TO SEAL TRIAL EXHIBITS
                                                                                               CASE NO. 4:20-CV-05640-YGR-TSH
                        Case 4:20-cv-05640-YGR Document 680 Filed 05/15/21 Page 4 of 8



          1          Document or Portion of Document
                                                                       Evidence Offered in Support of Sealing
                          Sought to be Sealed
          2
                DX-5550, third highlighted portion on slide 7        Declaration of Benjamin Kung ¶¶ 14–15
          3
                DX-5550, first highlighted portion on slide 8        Declaration of Benjamin Kung ¶¶ 14–15
          4
                DX-5550, second and third highlighted                Declaration of Benjamin Kung ¶¶ 13, 15
          5
                portions on slide 8
          6
                DX-5550, highlighted portion on slide 12             Declaration of Benjamin Kung ¶¶ 7–10, 15
          7
                DX-5550, highlighted portion on slide 14             Declaration of Benjamin Kung ¶¶ 7–10, 15
          8
                DX-5550, highlighted portion on slide 16             Declaration of Benjamin Kung ¶¶ 11, 15
          9
                DX-5550, highlighted portions on slide 19            Declaration of Benjamin Kung ¶¶ 12, 15
        10

        11      DX-5550, highlighted portions on slide 20            Declaration of Benjamin Kung ¶¶ 11–12, 15

        12      DX-5550, highlighted portion on slide 21             Declaration of Benjamin Kung ¶¶ 12, 15

        13      DX-5550, highlighted portions on slide 23            Declaration of Benjamin Kung ¶¶ 12, 15

        14      DX-5550, highlighted portions on slide 24            Declaration of Benjamin Kung ¶¶ 11, 15
        15      DX-5550, highlighted portions on slide 25            Declaration of Benjamin Kung ¶¶ 11–12, 15
        16
                DX-5550, highlighted portions on slide 30            Declaration of Benjamin Kung ¶¶ 12–13, 15
        17
                DX-5550, highlighted portion on slide 36             Declaration of Benjamin Kung ¶¶ 13–15
        18
                DX-5550, highlighted portion on slide 38             Declaration of Benjamin Kung ¶¶ 12, 15
        19
                              7.      DX-5549 and DX-5550 include information concerning the proportion of
        20
               total audio streams and streaming minutes on the Spotify app accounted for by different platforms,
        21
               and other confidential Spotify app usage data. Spotify would be competitively harmed in its
        22
               business if these figures were disclosed to the public in the course of the trial in this action. These
        23
               figures reflect Spotify’s proprietary, internal data and analysis concerning the use of its app across
        24
               different platforms and operating systems. This is highly sensitive information that Spotify keeps
        25
               confidential and does not disclose to the public. To maintain the confidentiality of the data
        26
               reflected in these figures, Spotify invests in data security measures to prevent unauthorized outside
        27
               parties from accessing the information, and even restricts access to this data within the company.
        28
  SULLIVAN
     &
CROMWELL LLP                                                     3
                           DECLARATION OF BENJAMIN KUNG IN RESPONSE TO EPIC’S ADMINISTRATIVE MOTION TO SEAL TRIAL EXHIBITS
                                                                                          CASE NO. 4:20-CV-05640-YGR-TSH
                          Case 4:20-cv-05640-YGR Document 680 Filed 05/15/21 Page 5 of 8



             1                  8.        Spotify uses the data reflected in DX-5549 and DX-5550 for a variety of

             2   strategic business purposes, including but not limited to:

             3                        a. developing business strategies to compete with other audio and music

             4                            streaming app providers, including Apple;

             5                        b. identifying and negotiating with potential distribution partners to broaden

             6                            the availability of the Spotify app across multiple platforms and expand

             7                            Spotify’s subscription business; and

             8                        c. planning strategic corporate investment decisions to drive sustainable

             9                            growth and remain competitive in the marketplace.

        10                      9.        If these figures in DX-5549 and DX-5550 were disclosed publicly, it would

        11       give Spotify’s competitors insight into Spotify’s internal data and analysis concerning its business

        12       operations and usage on mobile and desktop devices, including trends in those areas over time.

        13       Such information can be used by Spotify’s competitors to inform their own business and marketing

        14       strategies with respect to product strategy, distribution, and advertising. For example, competing

        15       app developers could use the data to understand trends in Spotify usage on mobile and desktop

        16       devices and then selectively devote their resources to optimize their apps differently. And the

        17       competitive harm to Spotify resulting from any public disclosure of these figures would be

        18       amplified because Spotify’s competitors generally do not make the same level of platform-specific

        19       usage detail publicly available.

        20                      10.       If this information contained in DX-5549 and DX-5550 were publicly

        21       disclosed, the information would also unfairly disadvantage Spotify in its negotiations with

        22       distribution partners (including original equipment manufacturers such as mobile, TV, gaming,

        23       and auto partners, as well as app providers and commercial partners), and advertisers. If this

        24       material were to fall into the hands of distribution platforms or partners, for example, it would

        25       undermine Spotify’s position in negotiations, undercut deal terms, drive up the prices Spotify

        26       would pay (consequently impacting its revenues), and generally harm Spotify’s ability to compete

        27       and grow its business.

        28
  SULLIVAN
     &
CROMWELL LLP                                                       4
                             DECLARATION OF BENJAMIN KUNG IN RESPONSE TO EPIC’S ADMINISTRATIVE MOTION TO SEAL TRIAL EXHIBITS
                                                                                            CASE NO. 4:20-CV-05640-YGR-TSH
                          Case 4:20-cv-05640-YGR Document 680 Filed 05/15/21 Page 6 of 8



             1                    11.     Certain portions of DX-5549 and DX-5550 describe the methodology and

             2   findings of proprietary analyses and surveys that were undertaken by Spotify to understand the

             3   impact of Apple’s marketing restrictions on Spotify’s ability to convert users to Spotify’s Premium

             4   audio streaming service.        If this information were disclosed publicly, Spotify would be

             5   competitively harmed in its business because it would reveal the sophisticated types of analyses

             6   that Spotify performs to assess user behavior and the effectiveness of Spotify’s marketing

             7   strategies. If Spotify’s distribution partners knew the types of internal analyses and surveys that

             8   Spotify is capable of performing (and has previously performed), they might demand that Spotify

             9   undertake such analyses and surveys as a condition of continued partnership. This, in turn, could

        10       undermine the value of Spotify’s existing distribution partnerships, undercut Spotify’s ability to

        11       negotiate favorable arrangements with new distribution partners, drive up the prices Spotify would

        12       pay (consequently impacting its revenues), and generally harm Spotify’s ability to compete and

        13       grow its business.

        14                        12.     Further, Spotify would be competitively harmed in its business if the

        15       specific quantitative findings of Spotify’s proprietary analyses and surveys reflected in DX-5549

        16       and DX-5550 became public, because Spotify’s audio streaming app competitors could use this

        17       information to assess the effectiveness of Spotify’s advertising for its Premium service on mobile

        18       devices and the impact of Apple’s restrictions on Spotify’s revenues, and use that to inform their

        19       own business and marketing strategies with respect to product strategy, distribution, and

        20       advertising.

        21                        13.     DX-5549 and DX-5550 also include figures reflecting Spotify’s overall

        22       operating margins and contribution margins for users of its Free and Premium audio streaming

        23       services. These figures reveal information about Spotify’s cost structures and the terms of its

        24       agreements with content rights holders, and Spotify would be competitively harmed in its business

        25       if the information were disclosed publicly. Spotify’s competitors could use such information to

        26       inform their own business and marketing strategies with respect to product strategy, distribution,

        27       and advertising. And if these figures in DX-5550 were publicly disclosed, the information would

        28       also unfairly disadvantage Spotify in its negotiations with distribution partners and advertisers. If
  SULLIVAN
     &
CROMWELL LLP                                                        5
                                DECLARATION OF BENJAMIN KUNG IN RESPONSE TO EPIC’S ADMINISTRATIVE MOTION TO SEAL TRIAL EXHIBITS
                                                                                               CASE NO. 4:20-CV-05640-YGR-TSH
                          Case 4:20-cv-05640-YGR Document 680 Filed 05/15/21 Page 7 of 8



             1   this material were to fall into the hands of distribution platforms or partners, for example, it would

             2   undermine Spotify’s position in negotiations, undercut deal terms, drive up the prices Spotify

             3   would pay (consequently impacting its revenues), and generally harm Spotify’s ability to compete

             4   and grow its business.

             5                   14.      Additionally, DX-5550 contains information reflecting the terms of

             6   Spotify’s carefully negotiated license agreements with content rights holders. The terms of those

             7   agreements are highly confidential and commercially sensitive, and Spotify would be

             8   competitively harmed in its business by the disclosure of those terms through any public filing.

             9   Public disclosure of the terms of Spotify’s license agreements would disadvantage Spotify in its

        10       future licensing negotiations, undercut deal terms, and negatively impact deal economics. For this

        11       reason, Spotify’s business model depends on the terms of its license agreements remaining

        12       confidential.

        13                       15.      Finally, although certain information reflected in DX-5549 and DX-5550

        14       was compiled from data and records that Spotify maintains in the ordinary course of its business,

        15       these documents are not used or maintained by Spotify in the format in which they are presented

        16       here, and they were not prepared with an eye towards providing a complete view of Spotify’s

        17       business.

        18                       I declare under penalty of perjury that the foregoing is true and correct. Executed

        19       this May 15, 2021 in Brooklyn, New York.

        20

        21                                                     /s/ Benjamin Kung
                                                               Benjamin Kung
        22

        23

        24

        25

        26
        27

        28
  SULLIVAN
     &
CROMWELL LLP                                                       6
                             DECLARATION OF BENJAMIN KUNG IN RESPONSE TO EPIC’S ADMINISTRATIVE MOTION TO SEAL TRIAL EXHIBITS
                                                                                            CASE NO. 4:20-CV-05640-YGR-TSH
                          Case 4:20-cv-05640-YGR Document 680 Filed 05/15/21 Page 8 of 8



             1                                             ATTESTATION

             2                   I, Brendan P. Cullen, am the ECF User whose ID and password are being used to

             3   file this document with the Clerk of the Court using CM/ECF, which will send electronic

             4   notification of such filing to all registered counsel. In compliance with Local Rule 5-1(i)(3), I

             5   hereby attest that all signatories concur with this filing.

             6   Dated: May 15, 2021                                     /s/ Brendan P. Cullen
                                                                         Brendan P. Cullen
             7

             8

             9

        10

        11

        12

        13

        14

        15

        16

        17

        18

        19

        20

        21

        22

        23

        24

        25

        26
        27

        28
  SULLIVAN
     &
CROMWELL LLP

                              DECLARATION OF BENJAMIN KUNG IN RESPONSE TO EPIC’S ADMINISTRATIVE MOTION TO SEAL TRIAL EXHIBITS
                                                                                             CASE NO. 4:20-CV-05640-YGR-TSH
